  Case 1:15-cv-07488-CM-RWL Document 860-1 Filed 08/08/19 Page 1 of 4



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
                               Case No. 1:15-CV-07488-CM-RWL
ANTITRUST LITIGATION




 MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR CLARIFICATION
                CONCERNING TRIAL PHASING
     Case 1:15-cv-07488-CM-RWL Document 860-1 Filed 08/08/19 Page 2 of 4



        Direct Purchaser Plaintiffs (“DPPs”) respectfully move for clarification concerning trial

phasing.

        During the June 14, 2019 hearing, the Court suggested that the phasing of trial would be:

(1) pay-for-delay liability/causation/damages; followed by (2) product hop causation/damages.

See Hr’g Tr. 6/14/19 at 20 (“We will litigate the pay delay claim, liability, causation and damages;

and then we will litigate what will be a much shorter phase 2 of the litigation, which is the issue

of antitrust injury and the hard switch, and damages on the hard switch. And that’s how we’re

going to do it.”).

        However, the Court’s recent ruling on DPPs’ Motion in Limine No. 12 suggests - and

indeed depends upon – a different phasing of: (1) just pay-for-delay liability (not damages);

followed by (2) product hop causation, and damages for both theories or, as the Court put it,

“overall damages.” See ECF No. 859 (Order Disposing of Motions in Limine) at 19.

        DPPs believe that the Court’s later articulation of the phasing, with the further suggestion

that all causation evidence (“fact of injury” and quantum) occur in the second phase, would be

efficient and avoid potential juror confusion for multiple reasons. First, such phasing would avoid

duplication of causation-related fact and expert testimony between phases, thereby eliminating the

need for multiple fact (including third-party witnesses) and expert witnesses having to testify

twice. With all “fact of injury” and quantum evidence (e.g., causation evidence about which

generics would have entered the market, when, and with what market penetration and pricing

effects) occurring in phase two, the parties would be able to limit the latter phase to the testimony

of certain Forest witnesses concerning its authorized generic version of Namenda IR, the testimony

of manufacturers of generic versions of Namenda IR, and the testimony of Plaintiffs’ economic

experts on these issues. Second, it would allow the Court to provide a single comprehensive jury




                                                 1
     Case 1:15-cv-07488-CM-RWL Document 860-1 Filed 08/08/19 Page 3 of 4



charge on causation/injury in phase two and would prevent the possibility of the Court having to

provide different causation/injury jury instructions for the Section 1 (pay-for-delay) and Section 2

(product hop) claims – in other words, there would be symmetry of causation/injury jury

instructions between the pay-for-delay and product hop claims. And finally, if the jury finds for

Forest on the pay-for-delay violation in phase one, such phasing would obviate the need to offer

the causation and quantum evidence unique to that liability theory in phase two, thereby shortening

that phase of the trial.

        In sum, DPPs respectfully request that the Court enter the attached proposed Order

providing that phase one of trial is limited to the Section 1 pay-for-delay violation, and phase two

of trial will involve the remainder of Plaintiffs’ claims, including all causation and quantum

evidence relating to the Section 1 pay-for-delay claim and the Section 2 product hop claim.



Dated: August 8, 2019
                                                  Respectfully submitted:


                                                     /s/ Kimberly M. Hennings

 David F. Sorensen                                   Bruce E. Gerstein
 Daniel C. Simons                                    Joseph Opper
 Berger & Montague, P.C.                             Kimberly M. Hennings
 1818 Market Street – Suite 3600                     Dan Litvin
 Philadelphia, PA 19103                              Garwin Gerstein & Fisher LLP
 (215) 875-3000                                      88 Pine Street, 10th Floor
 (215) 875-4604 (fax)                                New York, NY 10005
 dsorensen@bm.net                                    Tel: (212) 398-0055
 dsimons@bm.net                                      Fax: (212) 764-6620
                                                     bgerstein@garwingerstein.com
                                                     jopper@garwingerstein.com
                                                     khennings@garwingerstein.com
                                                     dlitvin@garwingerstein.com




                                                 2
   Case 1:15-cv-07488-CM-RWL Document 860-1 Filed 08/08/19 Page 4 of 4



Peter Kohn                                    David C. Raphael, Jr.
Joseph T. Lukens                              Erin R. Leger
Faruqi & Faruqi, LLP                          Smith Segura & Raphael, LLP
1617 John F Kennedy Blvd.                     3600 Jackson Street, Suite 111
Suite 1550                                    Alexandria, LA 71303
Philadelphia, PA 19103                        Tel: (318) 445-4480
(215) 277-5770                                Fax: (318) 487-1741
(215) 277-5771 (fax)                          draphael@ssrllp.com
pkohn@faruqilaw.com
jlukens@faruqilaw.com

                                              Stuart E. Des Roches
                                              Andrew W. Kelly
                                              Odom & Des Roches, LLC
                                              650 Poydras Street, Suite 2020
                                              New Orleans, LA 70130
                                              Tel: (504) 522-0077
                                              Fax: (504) 522-0078
                                              stuart@odrlaw.com

                                              Russ Chorush
                                              Miranda Jones
                                              Heim Payne & Chorush, LLP
                                              1111 Bagby, Suite 2100
                                              Houston, TX 77002
                                              Tel: (713) 221-2000
                                              Fax: (713) 221-2021
                                              rchorush@hpcllp.com

                      Counsel for the Direct Purchaser Plaintiffs




                                          3
